DETAILED ACTION
Claims 1-20 are pending in the present application. Claims 1-5, 7-13 and 15-20 were amended; and claims 6 and 14 were cancelled in the amendment filed 09 November 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bendel et al. US Patent Application Publication No. 2016/01711002 A1 in view of Shacham et al. US Patent 10,565,184 B2 and Synder US Patent 7,818745 B2.

Regarding claim 1, Bendel et al. teaches the following:
A method of data storage, [note: Figure 1, (106) transaction analysis database; paragraph 0042, data storage 115, “TMP program 300 stores the various transaction delineation descriptions on a shared partition on data storage”, (i.e. transaction merge preprocessing (TMP) program) ]  the method comprising: 
identifying a plurality of transactions in a pending queue, the transactions having one or more key value updates respectively corresponding to a plurality of keys [note: Abstract,  “A method for merging transactions for execution by a database management system. The method includes a computer processor receiving a database query that is comprised of a plurality of transactions. The method further includes a computer processor placing each of the plurality of transactions, of the database query, in respective chronological order, in a scheduling queue.”; paragraph 0005; figure 1 ]; 
identifying a commonly associated key of the plurality of keys associated with commonly associated key value updates of the key value updates belonging to different ones of the transactions [note: paragraph 0022, “different transactions”; figure 1 (109) transaction merge algorithms; paragraph 0023 identifies transactions within queries ]; 
assigning transaction group IDs to the transactions based on an analysis of a total number of commonly associated key value updates across different transactions [note: paragraph 0004 “transaction ID” (timestamp); paragraph 0037, “transaction ID” ]; 
grouping the transactions into a respective transaction group of a plurality of transaction groups based on the assigned transaction group ID [note: paragraph 0049, aggregating a group of transactions]; and 
merging conflicting data writes corresponding to the commonly associated key value updates of the commonly associated key for grouped transactions of the transactions that are in a same one of the transaction groups [note: paragraph 0038 transactions that are compatible, analysis for conflicts; paragraph 0060 merging groups of transactions based on conflicts; figure 1 (109) transaction merge algorithms, (300) program; figure 3 ].
Although Bendel et al. teach the invention substantially as cited above, they do not explicitly teach the transactions having one or more key value updates corresponding to keys. However, Shacham et al. teach this feature. Shacham et al. teach transactions include a key value status and support transactions [note: column 3 lines 63-65 “A key-value database may support transactions”; column 4 lines 33-36; column 4 line 65 through column 5 line 13 key value pairs; column 5 lines 51-63 transaction management, transaction ID and conflicts; Figure 2 (120) database; figure 3 (310) request to check conflict, ID; and figure 6 (630) written key]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward optimized transaction processing and Shacham et al. further details how transactions are associated with key value updates to support data manipulation, management of data and changes. Although Bendel et al. and Shacham et al. teach the invention as cited, they do not explicitly teach assigning transactions group Ids to the transactions based on an analysis of a total number of commonly associated key value updates across different transactions. Bendel et al. does teach assigning transaction group IDs; however, they do not explicitly state it is based on a total number of commonly associated key value updates (i.e. a metric). However, Synder teach this feature as follows [note: column 9 lines 27-41 transaction groups permit aggregated accounting of transactions over similar or related entities; table 2; column 10 lines 35-column 11 line 5; and column 11 lines 32-035; column 13 lines 4-8 (i.e. claims 12 and 13) defining a transaction group identifier based on a threshold metric.]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they all are directed toward optimized transaction processing and Snyder further details how transaction group IDs may be defined through various metrics to support data management.

Claim 8: The method of claim 1, further comprising assigning a transaction ID to the transactions. [note: Bendel et al., abstract; figure 1 (400) merge transaction analysis program; paragraph 0004 transaction ID; paragraph 0060 merging transaction groups  based on conflicts].

The limitations of claims 9, 16 and 17 parallel claims 1 and 8; therefore, they are rejected under the same rationale.
Allowable Subject Matter
Claims 2-7, 10-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-13 and 15-20 have been considered but are moot in view of the current rejection. Note newly cited reference Snyder combined with Bendel et al. and Shacham et al..In the remarks section of the response Applicants argued the prior art does not teach “assigning transaction group IDs to the transactions based on an analysis of a total number of commonly associated key value updates across different transactions”. However Synder appears to teach means for defining transaction group IDs based on various metrics [see: column 9 lines 27-41 transaction groups permit aggregated accounting of transactions over similar or related entities; table 2; column 10 lines 35-column 11 line 5; and column 11 lines 32-035; column 13 lines 4-8 (i.e. claims 12 and 13) defining a transaction group identifier based on a threshold metric.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRETA L ROBINSON/Primary Examiner, Art Unit 2169